Exhibit 10.22


MASTER LEASE
BC EXCHANGE [l] DST,
a Delaware statutory trust,
as Landlord,
-to-
BC EXCHANGE [l] MASTER TENANT LLC,
a Delaware limited liability company,
as Tenant
Premises: [l]
Dated as of: [l], [l]







                    










1



--------------------------------------------------------------------------------






TABLE OF CONTENT
 
 
Page


Paragraph 1:
Term.
1


Paragraph 2:
Rental.
3


Paragraph 3:
Use of Demised Premises.
4


Paragraph 4:
Payment of Taxes.
4


Paragraph 5:
Proration.
6


Paragraph 6:
Tenant’s Improvements and Alterations.
6


Paragraph 7:
Repairs.
7


Paragraph 8:
Compliance With Laws.
7


Paragraph 9:
Indemnification.
7


Paragraph 10:
Insurance.
8


Paragraph 11:
Damage or Destruction.
9


Paragraph 12:
Condemnation.
11


Paragraph 13:
Landlord’s Right to Perform Tenant’s Covenants.
12


Paragraph 14:
Discharge of Liens.
13


Paragraph 15:
Landlord’s Access to Premises.
14


Paragraph 16:
Assignment, Mortgage, Etc.
15


Paragraph 17:
Default.
15


Paragraph 18:
Representations by Landlord.
18


Paragraph 19:
Quiet Enjoyment.
19


Paragraph 20:
Subordination; Subleases.
19


Paragraph 21:
Brokerage.
21


Paragraph 22:
Lease Status.
21


Paragraph 23:
Holdover.
22


Paragraph 24:
Definition and Liability of Landlord.
22


Paragraph 25:
Environmental Covenants.
22


Paragraph 26:
Memorandum of Lease.
23


Paragraph 27:
Arbitration.
23


Paragraph 28:
Governing Law.
23


Paragraph 29:
Notices.
24


Paragraph 30:
Entire Agreement.
25


Paragraph 31:
Assigns.
25











i



--------------------------------------------------------------------------------






MASTER LEASE
This Master Lease, dated as of [l], [l] (this “Lease”) is by and among BC
Exchange [l] DST, a Delaware statutory trust (together with its successors and
assigns, “Landlord”), and BC Exchange [l] Master Tenant LLC, a Delaware limited
liability company, having an address at 518 17th Street, 17th Floor, Denver,
Colorado 80202 (together with its successors and assigns, “Tenant”).
W I T N E S S E T H:
Landlord hereby leases to Tenant and Tenant hereby hires from Landlord all of
Landlord’s right, title and interest in and to the land parcel (the “Land”)
described in Exhibit A annexed to this Lease and made a part of this Lease,
together with a [l] totaling approximately [l] gross leasable square feet
therein (the “Improvements”).
TOGETHER WITH the rights of Landlord in and to and appurtenances pertaining to
the Land, including (i) the adjacent streets, roads, alleys, strips, gores,
easements, rights of ingress or egress, rights-of-way, reversionary rights, and
any other interests, if any, in, on, or to any land, highway, street, road or
avenue, open or proposed, in, on, across, in front of, abutting or adjoining the
Land, and (ii) the air rights or development rights, if any, appertaining to or
otherwise benefitting the Land (the Land and all of the foregoing, including the
Improvements sometimes referred to hereafter as the “Demised Premises”).
SUBJECT TO the Permitted Exceptions (as hereinafter defined). The demise of the
Demised Premises includes, without limitation, Tenant’s right to use the
furniture, fixtures, equipment and other personal property, if any, owned by
Landlord and located in, on or about the Demised Premises (the “Personalty”),
and Tenant hereby waives any right, title or interest to the ownership thereof,
whether pursuant to statute or common law.
NOW, THEREFORE, IT IS MUTUALLY COVENANTED AND AGREED between Landlord and Tenant
as follows:
Paragraph 1:    Term.
The term (the “Term”) of this Lease shall commence on [l], [l] (the
“Commencement Date”) and expire on the twentieth (20th) anniversary of the
Commencement Date (the “Expiration Date”) unless sooner terminated as
hereinafter provided. Notwithstanding the foregoing, as required by the Tenant
pursuant to undertakings of the Tenant with respect to one or more Subleases,
this Lease shall automatically terminate prior to its scheduled termination in
connection with a sale of the Demised Premises by the Landlord to a person that
is unrelated to the Tenant (such person a “Third Party Buyer”). In connection
with such automatic termination, the Tenant shall cause to be paid to Landlord
an amount equal to the positive difference, if any, between the fair market
value of the Demised Premises with the Master Lease in place as if such
automatic termination had not occurred, determined as described below (such
value the “True Fair Market Value”), and the gross purchase price to be paid by
the Third Party Buyer to the Landlord to acquire the Demised Premises (the
“Gross Purchase Price”). For the avoidance of doubt, if the Gross Purchase Price
for the


1



--------------------------------------------------------------------------------





Demised Premises exceeds the True Fair Market Value of the Demised Premises, no
payment to or from any party shall be required pursuant to this Paragraph 1.
For purposes of this Paragraph 1, the True Fair Market Value shall be determined
as follows:
A.Within five (5) business days after entering into a binding purchase and sale
agreement to sell the Demised Premises to a Third Party Buyer (the “Sale
Agreement”), the Landlord shall deliver to the Tenant a notice of the sale that
sets forth, among other things, the Gross Purchase Price and the most recent
quarterly appraisal prepared by a third-party valuation consultant contracted by
an affiliate of the manager of the Landlord and used to determine fair market
value of the Demised Premises taking the Master Lease into account (such
determination of the fair market value of the Demised Premises the “Independent
Valuation”) and shall notify the Tenant of the closing date (and any
modifications thereto) under the Sale Agreement (the “Closing Date”).
Notwithstanding the foregoing, the Landlord may update or perform a new
Independent Valuation by providing such update or new Independent Valuation to
Tenant at any time prior to the date that is five (5) business days prior to the
Closing Date. If the most recent Independent Valuation, as updated, reveals a
positive difference between the True Fair Market Value and the Gross Purchase
Price (such positive difference the “Purchase Price Differential”), then upon
the closing of the sale of the Demised Premises to the Third Party Buyer the
Master Tenant shall cause the Purchase Price Differential to be paid to the
Master Landlord at the time of and in connection with such closing.
B.    Notwithstanding the foregoing, Tenant may retain, at its own cost (except
as provided in subsection C below), an independent appraiser, subject to
approval by the Landlord, which may not be unreasonably conditioned, withheld or
delayed, to perform a valuation of the Demised Premises on the same basis with
respect to the Independent Valuation (such valuation a “Challenge Valuation”).
In the event Landlord does not respond to the Tenant’s request for approval
within two (2) business days, such independent appraiser shall be deemed
approved. In order for the Challenge Valuation to be effective for purposes of
this Paragraph 1, such Challenge Valuation must be completed and delivered to
the Landlord at least five (5) business days prior to the Closing Date.
C.    If the Challenge Valuation reflects a fair market value for the Demised
Premises that is less than the fair market value for the Demised Premises
reflected in the most recent Independent Valuation, as updated, by five percent
(5%) or more of the fair market value for the Demised Premises reflected in such
Independent Valuation, then the final valuation for purposes of determining the
True Fair Market Value and the Purchase Price Differential shall be a mean
average of the fair market values for the Demised Premises reflected in the
Challenge Valuation and the most recent Independent Valuation, as updated, and
the Landlord and the Tenant shall equally share all third-party costs incurred
in connection with obtaining the Challenge Valuation, with all such items being
taken into account upon the closing of the sale of the Demised Premises to the
Third Party Buyer.


2



--------------------------------------------------------------------------------





D.    Except as provided in clause C above, the most recent Independent
Valuation, as updated, shall form the basis for determining the True Fair Market
Value and the Purchase Price Differential.
All of the terms, provisions and conditions of this Lease shall be effective as
of the Commencement Date.
Paragraph 2:    Rental.
A.    Tenant agrees to pay Landlord (or as otherwise directed by Landlord),
without any setoff or deduction whatsoever, except as otherwise specifically
provided under this Lease, a fixed rental (“Fixed Rent”) in accordance with the
terms of Schedule 1 annexed to this Lease and made a part of this Lease. During
the Term, the Fixed Rent shall be payable in quarterly installments as set forth
on Schedule 1, on the dates set forth on said Schedule 1, provided, that if this
Lease (i) commences on a date other than the first day of the quarter, then
Tenant agrees to pay the pro rata portion of the first partial month of the
first quarterly installment of Fixed Rent, or (ii) is terminated prior to the
Expiration Date, then Tenant agrees to pay Landlord the pro rata portion of the
then current quarterly installment of the Fixed Rent through and including the
date of such early termination. The Fixed Rent payable by Tenant pursuant to
this Lease shall be over and above all other payments required to be made by
Tenant as provided in this Lease.
B.    All Fixed Rent, additional rent, and other sums payable by Tenant
hereunder shall be paid in lawful money of the United States of America and
without relief from valuation and appraisement laws. Any installment or
installments of Fixed Rent, additional rent, and/or other sums coming due to
Landlord under the provisions of this Lease which are not paid when due and
remain unpaid for thirty (30) days following notice and demand from Landlord,
shall bear interest at the Default Rate (as hereinafter defined) from the date
such amounts had originally become due hereunder, until such amounts shall have
been paid by Tenant. As used throughout this Lease, the term “Default Rate”
shall mean a rate per annum equal to the lesser of (i) the Prime Rate (as
hereinafter defined) plus two percent (2.00%) and (ii) the maximum legal rate,
if any. As used herein, the term “Prime Rate” means, for any period of time, the
then published prime interest rate upon unsecured loans charged by JPMorgan
Chase Bank, N.A. or its successor (or Citibank or its successor if JPMorgan
Chase Bank, N.A. or its successor shall cease to exist or shall not have an
announced prime rate or lastly, if Citibank, or its successor, shall cease to
exist or shall not have an announced prime rate, the prime rate of the largest
commercial bank headquartered in the City of New York) on loans of ninety (90)
days.
C.    Commencing on the Commencement Date and at all times during the Term,
Tenant shall pay or shall cause all Sublessees (as hereinafter defined) to pay
for all public utilities, including all charges for electricity, water, fuel
oil, gas and telephone, incurred in connection with the occupancy, maintenance
and/or operation of the Demised Premises, and any and all other costs and
expenses incurred in connection with the occupancy, maintenance and/or operation
of the Demised Premises.


3



--------------------------------------------------------------------------------





D.    Except as expressly provided otherwise in this Lease, this Lease shall be
deemed and construed to be a “net lease” and Tenant shall pay absolutely net to
Landlord throughout the term of this Lease, the Fixed Rent, and all other
charges payable by Tenant hereunder, free of any charges, assessments,
impositions, expenses or deductions of any kind and, except as specifically
provided in this Lease, without abatement, deduction or setoff, and under no
circumstances or conditions, whether now existing or hereafter arising, or
whether within or beyond the present contemplation of the parties, shall
Landlord be expected or required to make any payment of any kind whatsoever or
be under any other obligation or liability hereunder except as set forth herein,
and Tenant agrees to pay all costs and expenses of every kind and nature
whatsoever arising out of or in connection with the Demised Premises which may
arise or become due during, or in connection with, the term of this Lease, and
which, except for the execution and delivery of this Lease, would have been
payable by Landlord. Landlord and Tenant agree that this Lease is a “true lease”
and does not represent a financing arrangement, joint venture, management
arrangement, or any arrangement other than a true lease. Each party shall
reflect the transactions represented by this Lease in all applicable books,
records and reports (including, without limitation, income tax filings) in a
manner consistent with “true lease” treatment.
E.    Except as otherwise expressly provided in this Lease, this Lease shall not
terminate, nor shall Tenant have any right to terminate this Lease, nor shall
Tenant be entitled to any abatement or reduction of Fixed Rent or additional
rent hereunder, nor shall the obligations of Tenant under this Lease be in any
way affected, by reason of (i) any damage to or destruction of all or any part
of the Demised Premises from whatever cause, (ii) the taking of the Demised
Premises or any portion thereof by condemnation, requisition or otherwise, (iii)
the prohibition, limitation or restriction of Tenant’s use of all or any part of
the Demised Premises or any interference with such use by law or ordinance or
other governmental regulation or by injunction, (iv) any default on the part of
Landlord under this Lease or under any other agreement to which Landlord and
Tenant may be parties, or (v) the bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution, winding up or other
proceeding affecting Landlord or any assignee of Landlord. It is the intention
of the parties to this Lease that the obligations of Tenant hereunder shall be
separate and independent covenants and agreements, that the Fixed Rent,
additional rent and all other sums payable by Tenant hereunder shall continue to
be payable in all events and that the obligations of Tenant hereunder shall
continue unaffected, unless the requirement to pay or perform the same shall
have been suspended or terminated pursuant to an express provision of this
Lease.
F.    Tenant and Landlord shall keep separate books and records as to rental
payments received and/or paid by each, as the case may be, and each party shall
separately report rental expense and income. Tenant shall not keep books or
records on behalf of Landlord.
Paragraph 3:    Use of Demised Premises.
Subject to and in accordance with all rules, regulations, laws, ordinances,
statutes and requirements of all governmental authorities having jurisdiction
thereof, Tenant covenants and agrees that it shall use the Demised Premises for
any lawful purpose (and for no other purpose).


4



--------------------------------------------------------------------------------





Anything herein contained to the contrary notwithstanding, Tenant shall not use
or permit the use of the Demised Premises or any part thereof for any unlawful
or illegal purposes or in violation of any certificate of occupancy, or for any
extra-hazardous purpose or in such manner as to create or constitute a nuisance
of any kind.
Paragraph 4:    Payment of Taxes.
A.    As used herein, the term “Taxes” shall mean all taxes, assessments, water
charges and sewer rents, rates and charges, transit taxes, charges for public
utilities, excises, levies, license and permit fees and other governmental
charges, general and special, ordinary and extraordinary, foreseen and
unforeseen, of any kind and nature whatsoever which at any time prior to or
during the term of this Lease may be assessed, levied, confirmed, imposed upon
or become a lien on the Demised Premises or the Land, or any part thereof, or
for any use or occupation of the Demised Premises, and such franchises as may be
appurtenant to the use of the Demised Premises, this transaction or any document
to which Tenant is a party. The term “Taxes” as used herein shall not include
any franchise, excise, corporate, inheritance, succession, capital levy or
transfer tax of Landlord, or any income, profits or revenue tax upon the income
of Landlord.
B.    As additional rent, Tenant shall pay or shall cause to be paid, as the
same shall become due and payable, all Taxes which are assessed and are, or
become, a lien during the term of this Lease; provided, however, that with
respect to any bill or statement for Taxes issued by any taxing authority
directly to Landlord, Tenant shall have no obligation to pay such Taxes, or
interest or penalties accrued with respect thereto, until seven (7) business
days shall have expired following Tenant’s receipt of such bill or statement.
Tenant shall, promptly after payment, deliver to Landlord receipts evidencing
payment of all such Taxes. Tenant may pay or shall cause to be paid any Taxes in
installments, if payment may be so made, without fine or penalty.
Notwithstanding the foregoing, in the event the holder (the “Fee Mortgagee”) of
any mortgage which affects Landlord’s interest in the Demised Premises or any
portion thereof (each such mortgage, a “Fee Mortgage”) requires that Taxes be
paid in advance of their due date, or in installments in advance of the due date
to be held in escrow by the Fee Mortgagee, Tenant hereby agrees to pay or shall
cause to be paid Taxes as required by the Fee Mortgagee.
C.    Landlord hereby designates Tenant to act on its behalf and, during the
Term of this Lease, assigns to Tenant Landlord’s rights and interest: (a) to
complete, terminate or settle any appeal proceedings pending on the Commencement
Date with respect to real estate tax assessments of the Demised Premises for
periods prior to the Commencement Date, (b) to determine the need to initiate an
appeal of any real estate tax assessment of the Demised Premises with respect to
periods prior to or after the Commencement Date, and to complete, terminate or
settle any such appeals, and (c) to engage legal counsel in connection with the
foregoing, provided, however, that any refunds or settlement monies resulting
from such appeals shall be applied as follows subject to the terms of any Fee
Mortgage: (i) first, to the payment of all attorneys’ fees and costs attendant
to such appeals, (ii) second, to Sublessees to the extent such Sublessees are
entitled to a portion of such refunds or monies under their respective subleases
and (iii) third, so long as an Event of Default


5



--------------------------------------------------------------------------------





is not occurring hereunder, to Tenant. Tenant shall pay all costs, including
attorneys’ fees and costs, attendant to such appeals (to the extent not covered
by the application of any refunds or settlement monies) and Landlord shall have
no obligation to pay the same. To the extent any refund or settlement monies are
received that relate to the period after the Expiration Date, after the
application set forth in clauses (i) and (ii) above, the remainder of such
refunds shall be for Tenant, to the extent such refunds or settlement relates to
a period of time on or prior to the Expiration Date, and to Landlord, to the
extent such refunds or settlement relates to a period of time after the
Expiration Date. At Tenant’s sole cost and expense, Landlord shall cooperate
with Tenant to the extent Landlord’s participation is necessary to initiate,
settle, terminate, extend or amend such appeals or to otherwise secure any
refunds.
D.    All Taxes assessed for the tax year in which this Lease shall commence or
terminate (including any installment or installments of such Taxes which Tenant
has elected to pay in installments) shall be apportioned between Landlord and
Tenant. The allocation provided herein shall be on the basis of the number of
days elapsed during the fiscal year for which Taxes are being paid. If this
Lease shall have terminated by reason of Tenant’s default, all Taxes outstanding
to the date of such termination shall be paid in full by Tenant.
Paragraph 5:    Proration.
All utility costs, insurance premiums on policies transferred to Tenant, if any
(or Landlord, upon the expiration of the term of this Lease), and similar items
of expense pertaining to the Demised Premises for the years of commencement and
termination of this Lease shall be prorated between Landlord and Tenant.
Paragraph 6:    Tenant’s Improvements and Alterations.
A.    Tenant shall have the right to make any improvements or alterations
(“Tenant Improvements”) to the Demised Premises, provided that such Tenant
Improvements (i) would not diminish, by more than a de minimus amount, the
current or residual value, remaining useful life or utility of the Demised
Premises immediately prior to such Tenant Improvements, (ii) would not cause the
Demised Premises to become a “limited use” property within the meaning of IRS
Revenue Procedure 2001-28, 2001-1 C.B. 1156 or (iii) would not otherwise cause
this Lease to be treated as other than a “true lease” for federal income tax
purposes. All Tenant Improvements shall be done at Tenant’s full cost, expense
and risk, shall comply with all applicable governmental rules and regulations,
and shall be done in a first class workmanlike manner. Tenant shall provide ten
(10) days prior written notice to Landlord for any Tenant Improvements other
than non-structural repairs and maintenance consistent with keeping the Demised
Premises in good repair.
B.    Promptly following completion of any Tenant Improvements, Tenant shall
furnish to Landlord a copy of any and all “as-built” plans and specifications if
and to the extent prepared by Tenant in connection with such Tenant
Improvements.
C.    Tenant Improvements and all movable property, furniture, furnishings and
trade fixtures including those affixed to the Improvements or the Land (but in
no event any


6



--------------------------------------------------------------------------------





Personalty) shall remain the property of Tenant and may be removed by Tenant at
its option at any time on or before the expiration of the term of this Lease,
provided, that such removal (i) would not diminish, by more than a de minimus
amount, the current or residual value, remaining useful life or utility of the
Demised Premises immediately prior to such Tenant Improvement(s), (ii) would not
cause the Demised Premises to become a “limited use” property within the meaning
of IRS Revenue Procedure 2001-28, 2001-1 C.B. 1156 or (iii) would not otherwise
cause this Lease to be treated as other than a “true lease” for federal income
tax purposes. In the case of any damage to the Demised Premises by such removal,
Tenant shall restore the Demised Premises to substantially the same condition
existing prior to such damage. Any Tenant Improvements, fixtures, or equipment
not removed by Tenant at the end of the term of this Lease may, at the option of
Landlord, be deemed to have been abandoned, and in such case shall be retained
by Landlord as its property. Tenant’s obligations pursuant to this Subparagraph
6.C shall survive the termination of this Lease. Notwithstanding the foregoing,
Tenant shall remove any Specialty Items (as hereinafter defined) and repair any
damage to the Demised Premises occasioned by such removal. The term “Specialty
Items” shall mean Tenant Improvements affixed to the Improvements or the Land,
the removal of which Landlord has notified Tenant will be required, such
notification to occur at the time Tenant has submitted plans and specifications
for such Tenant Improvements in accordance with Subparagraph 6.B.
Paragraph 7:    Repairs.
A.    Tenant will (i) make all necessary repairs and replacements to the Demised
Premises, whether ordinary or extraordinary, foreseen or unforeseen, structural
or non-structural, during the term of this Lease, (ii) keep the same in
substantially the same condition and repair as when received and (iii) at the
expiration or sooner termination of this Lease, return the Demised Premises to
Landlord in substantially the same condition and repair as when received,
ordinary wear and tear and casualty and condemnation losses excepted. In
furtherance and not in limitation of the foregoing, but subject to the
provisions of Paragraph 11, Tenant agrees to perform any necessary capital
repairs, replacements and restorations to the Demised Premises as and when the
same are necessary (in Tenant’s sole judgment).
B.    Except as provided in Paragraph 13, Landlord will not make any repairs or
alterations to the Demised Premises during the term of this Lease.
Paragraph 8:    Compliance With Laws.
Tenant shall comply with all orders, regulations, rules and requirements of
every kind and nature relating to the Demised Premises, now or hereafter in
effect, of all governmental authorities, whether they be usual or unusual,
ordinary or extraordinary, or whether they or any of them relate to any
structural changes or requirements of whatever nature, or to changes or
requirements incident to or as the result of any use or occupation thereof or
otherwise. Except as expressly provided otherwise in Paragraph 9, Tenant shall
pay all costs and expenses incidental to such compliance and will indemnify and
save Landlord harmless from and against all expenses, costs and damages of every
nature by reason of any notice, orders, violations or penalties filed against or
imposed upon the Demised Premises or against Landlord as owner thereof, because
of the failure of Tenant to


7



--------------------------------------------------------------------------------





comply with this covenant. Tenant shall have the right to contest or review any
such order by legal proceedings or in such manner as Tenant may deem advisable
and may have any such order cancelled, removed or revoked, without actual
compliance therewith. If any such actions or proceedings are instituted by
Tenant, they shall be instituted and conducted diligently and in good faith at
the expense of Tenant and free of expenses to Landlord. In the event of any
default under this Paragraph 8, Landlord may comply with any such order,
regulation, rule or requirement and the cost and expense of so doing may be paid
by Landlord and shall be repaid to Landlord by Tenant within thirty (30) days of
demand therefor, as additional rent due hereunder.
Paragraph 9:    Indemnification.
Tenant shall indemnify and save harmless Landlord, each Fee Mortgagee and their
respective successors and assigns, and any partner, or principal (disclosed or
undisclosed) of Landlord from and against any and all liability and damages, and
from and against any and all suits, claims, and demands of every kind and
nature, including reasonable counsel fees and expenses, by or on behalf of any
person, firm, association or corporation to the extent arising out of or based
upon the negligence or willful misconduct of Tenant or any agent, employee or
contractor of Tenant, or any accident, injury or damage, however occurring,
which shall or may happen during the term of this Lease, on or about the Demised
Premises. Nothing herein contained shall require Tenant to indemnify Landlord,
any Fee Mortgagee, or any parties or principal (disclosed or undisclosed) of
Landlord based upon the following (each, an “Excepted Item”): (a) any accident,
injury or damage on or about the Demised Premises, arising out of the gross
negligence or willful misconduct of Landlord or any agent of Landlord; (b) any
misrepresentation made by Landlord herein; (c) any condition of the Land or
Improvements existing prior to Tenant’s first occupancy of the Demised Premises;
or (d) the presence on, within or under the Land or Improvements, which existed
prior to Tenant’s first occupancy of the Demised Premises, of any materials that
are regulated by or form the basis of liability under any Environmental Law (as
hereinafter defined), including, without limitation, (i) any substance
identified under any Environmental Law as a pollutant, contaminant, hazardous
substance, liquid, industrial or solid or hazardous waste, hazardous material or
toxic substance, (ii) any petroleum or petroleum derived substance or waste,
(iii) any asbestos or asbestos-containing material, (iv) any PCB or
PCB-containing or urea-formaldehyde-containing material or fluid and (v) any
radioactive material or substance (collectively, “Hazardous Substances”).
Tenant, at its expense, shall have the right to defend with counsel of its own
choice any legal proceeding commenced or threatened against Landlord or Tenant,
in connection with which a claim for indemnification may be asserted by
Landlord. Landlord shall indemnify and save harmless Tenant, its officers,
directors, shareholders, successors, permitted assigns, and any guarantor of
Tenant’s obligations hereunder from and against any liability and damages, and
from and against any and all suits, claims and demands of every kind and nature,
including reasonable counsel fees and expenses, to the extent arising out of or
based upon any Excepted Item. Landlord, at its expense, shall have the right to
defend with counsel of its own choice any legal proceeding commenced or
threatened against Landlord or Tenant, in connection with which a claim for
indemnification may be asserted by Tenant on account of any Excepted Item.
Landlord shall not be required to furnish any services or facilities or to make
any repairs or alterations of any nature in or to the Demised Premises, Tenant
hereby assuming the full and exclusive


8



--------------------------------------------------------------------------------





control thereof and responsibility for the condition, operation, repair,
replacement, maintenance and management of the Demised Premises.
Paragraph 10:    Insurance.
Tenant shall obtain (or cause to be obtained) and keep in full force and effect
either builder’s risk insurance (the “Builder’s Risk Insurance Policy”) coverage
or permanent All Risk/All Perils insurance coverage as appropriate and to the
extent applicable. All insurance policies shall be commercially reasonable and
issued by carriers licensed in the state in which the Demised Premises is
located with a Best’s Insurance Reports policy holder’s rating of “A” and a
financial size category of Class “X”. The policies shall provide for the
following, and any other coverage that a Fee Mortgagee may from time to time
deem necessary:
A.    Coverage against all perils and/or builders risk in the amount of one
hundred percent (100%) of the replacement cost of all Improvements located or to
be located on the Land. If the policy is written on a “co-insurance” basis, the
policy shall contain an “agreed amount endorsement” as evidence that the
coverage is in an amount sufficient to insure the full amount of any fee first
mortgage indebtedness secured by the Demised Premises;
B.    Commercial general liability coverage in a minimum amount of not less than
$1,000,000 per occurrence and $2,000,000 in the aggregate, with umbrella
coverage for $5,000,000;
C.    Rent loss or business interruption coverage in a minimum amount approved
by Fee Mortgagee of not less than the appraised rentals for a minimum of one
year;
D.    Flood hazard coverage in a minimum amount available, if the premises are
located in a special flood hazard area (“Flood Hazard Area”) as designated by
the Federal Emergency Management Agency on its Flood Hazard Boundary Map and
Flood Insurance Rate Maps, and the Department of Housing and Urban Development,
Federal Insurance Administration, Special Flood Hazard Area Maps; and
E.    Workers Compensation and Disability insurance as required by law.
Each policy shall provide that the insurer will endeavor to deliver written
notice to Landlord at least thirty (30) days’ prior to cancellation, reduction
or termination.
Paragraph 11:    Damage or Destruction.
A.    If during the Term of this Lease any portion of the Demised Premises or
the Improvements are damaged or destroyed by fire or other casualty, Tenant
shall forthwith give notice thereof to Landlord. Unless Landlord or Tenant
exercises its express right to terminate this Lease as a result of such fire or
other casualty in accordance with this Paragraph 11, Tenant shall (or shall
cause the applicable Sublessees to) promptly repair, replace and rebuild
(collectively, “Repair”) the same, at least to the extent of the value, and as
nearly as reasonably possible to the character of the property involved, as it
was immediately before the loss. Prior to the commencement by Tenant of the
Repair of any such damage as required pursuant to this Paragraph 11, Tenant
shall submit plans


9



--------------------------------------------------------------------------------





and specifications for such Repair to Landlord for approval, which approval will
not be unreasonably withheld or delayed. Any such Repair shall be done in a
first class workmanlike manner, and in compliance with all applicable laws.
Tenant shall also furnish to Landlord an estimate of the cost of any Repairs,
which estimate shall be prepared by a licensed architect (the “Architect”)
reasonably acceptable to Landlord.
B.    Unless any Fee Mortgage requires payment of any insurance proceeds to the
Fee Mortgagee thereunder or except as set forth in Subparagraph 11.F, all
insurance proceeds under the insurance policies to be maintained by Tenant
hereunder shall be paid to Tenant. If the insurance proceeds from such policies
made available to Tenant shall be insufficient for the proper and complete
Repair of the damaged property, or if there be no insurance proceeds, Tenant
shall nevertheless be required to make the Repairs at its own cost and expense
or to pay for any such deficiency. If the amount of such net insurance proceeds
shall be in excess of the cost of the Repairs, such excess shall be paid to
Tenant, unless any Fee Mortgage requires payment thereof to the Fee Mortgagee
thereunder, in which event such excess shall be delivered to such Fee Mortgagee
and Landlord shall promptly pay to Tenant an amount equivalent to the amount
delivered to such Fee Mortgagee.
C.    Notwithstanding anything herein contained to the contrary, if all or a
portion of the Demised Premises shall be damaged or destroyed, and the cost of
restoring the Demised Premises following such damage or destruction, as
determined by the Architect, is thirty percent (30%) or more of the fair market
value of the Improvements immediately prior to such damage or destruction,
Tenant shall have the right, exercisable by written notice delivered to Landlord
within thirty (30) days of such damage or destruction, to terminate this Lease
(as opposed to Tenant proceeding with the Repair of the Demised Premises), and
upon delivery of the foregoing notice to Landlord, this Lease and the terms of
this Lease shall cease and come to an end and all rentals shall be apportioned
as of the date of such damage or destruction.
D.    Tenant shall control the negotiations with the relevant federal, state,
county, municipal or other governmental or regulatory authority, agency, board,
body, commission, court or quasi-governmental authority (the “Governmental
Authority”) in connection with any destruction or damage. Tenant shall give to
Landlord such information, and copies of such documents, which relate to such
proceedings and are in the possession of Tenant or are readily obtainable by
Tenant, when and as reasonably requested.
E.    If any damage or destruction to the Demised Premises occurs at a time when
the then current Term of this Lease has two (2) years or less to run, and the
cost of restoring the Demised Premises following such damage or destruction, as
determined by the Architect, is thirty percent (30%) or more of the fair market
value of the Improvements immediately prior to such damage or destruction, this
Lease, except as hereinafter provided, may be terminated and ended at the
election of either Landlord or Tenant (as opposed to Tenant proceeding with the
Repair of the Demised Premises), provided that notice in writing of such
election shall be sent by the party so electing to the other, within thirty (30)
days after the occurrence of such damage or destruction.


10



--------------------------------------------------------------------------------





Upon such termination, this Lease and the Term thereof shall cease and come to
an end and all rentals shall be apportioned as of the date of such destruction
or damage. If pursuant to this Subparagraph 11.E Landlord shall elect to
terminate this Lease, Tenant shall then have the right to exercise any unexpired
options to extend the Term of this Lease, in accordance with the terms of this
Lease, and in the event Tenant exercises any such renewal option within twenty
(20) days after receiving such notice of termination from Landlord, such
termination notice shall be void and of no effect and Tenant shall Repair the
Demised Premises as provided in this Paragraph 11.
F.    If this Lease is terminated as a result of any damage or destruction in
accordance with this Paragraph 11, the entire insurance proceeds payable on
account of such damage and destruction shall be paid to Landlord unless any Fee
Mortgage requires payment of any insurance proceeds to the Fee Mortgagee
thereunder. Subject to any Fee Mortgage, if Tenant shall not commence the repair
or rebuilding of the Demised Premises within a period of ninety (90) days after
damage or destruction, subject to extension for force majeure, and prosecute the
same thereafter with such dispatch as may be necessary to complete the same
within a reasonable period after said damage or destruction occurs, not to
exceed three hundred and sixty (360) days from the date of commencement of such
repair or rebuilding, then, in addition to whatever other remedies Landlord may
have either under this Lease, at law or in equity, any insurance proceeds
received by Tenant shall be paid to and retained by Landlord as security for the
continued performance and observance by Tenant of Tenant’s covenants and
agreements hereunder, subject to the terms of any applicable Fee Mortgage, such
proceeds to be released to Tenant only upon the completion of reconstruction or
repairs in accordance with such disbursement requirements as Landlord may
reasonably impose, including, without limitation, reasonable approval by
Landlord of any plans, specifications and budget for such reconstruction or
repair, and receipt by Landlord of all lien waivers.
G.    So long as this Lease is not terminated in accordance with this
Paragraph 11, neither the rent payable by Tenant nor any of Tenant’s other
obligations under the other provisions of this Lease shall be affected by any
damage to or destruction of the Demised Premises, and Tenant expressly waives
such additional rights as it might otherwise have under any law or statute by
reason of damage or destruction of the Demised Premises by fire or any other
cause.
Paragraph 12:    Condemnation.
A.    If at any time during the term of this Lease, all or substantially all of
the Demised Premises shall be taken for any public or quasi-public purpose by
any lawful power or authority by the exercise of the right of condemnation or
eminent domain or by agreement between Landlord and those authorized to exercise
such right, this Lease and the term of this Lease shall terminate and expire on
the date of such taking and the Fixed Rent and other sums of money and charges
herein reserved and provided to be paid by Tenant shall be apportioned and paid
by Tenant to the date of such taking.
B.    If less than substantially all of the Demised Premises shall be taken as
aforesaid, this Lease and the term of this Lease shall continue, without
reduction, abatement or effect of any nature whatsoever upon said term or the
liability of Tenant to pay in full the additional


11



--------------------------------------------------------------------------------





rent and other sums of money and charges herein reserved and provided to be paid
by Tenant; provided, however, that the Fixed Rent payable by Tenant shall be
reduced to equal an amount which bears the same ratio to the Fixed Rent payable
immediately prior to such taking as the rentable area of the untaken portion of
the Improvements bears to the rentable area of the Improvements immediately
before the taking. Notwithstanding the foregoing, if at any time during the term
of this Lease twenty-five percent (25%) or more of (i) the Improvements, or (ii)
the parking areas within the Demised Premises, shall be taken as aforesaid, or
if access to all of the parking areas upon the Demised Premises shall be
obstructed for at least six (6) consecutive months as a result of such taking,
Tenant shall have the right, exercisable by written notice to Landlord delivered
at any time within thirty (30) days of such taking, to terminate this Lease,
whereupon this Lease and the term of this Lease shall terminate and expire on
the date of such taking, and the Fixed Rent and other sums of money and charges
herein reserved and provided to be paid by Tenant shall be apportioned and paid
by Tenant to the date of such taking.
C.    All compensation awarded or paid upon such a total or partial taking of
the Demised Premises shall belong to and be the property of Landlord without any
participation by Tenant. Nothing contained herein shall be construed to preclude
Tenant from prosecuting any claim directly against the condemning authority in
such condemnation proceedings for loss of business, depreciation or damage to
and/or cost of removal or the value of stock and/or trade fixtures, furniture
and other personal property belonging to Tenant; provided, however, that no such
claim or award shall diminish or otherwise adversely affect Landlord’s claim or
award, nor any claim or award of any Fee Mortgagee. In no event shall Tenant
make any claim for the value of the unexpired term of this Lease. If any award
pursuant to a taking of the nature described in Subparagraph 12.B above shall
have a “loss of use” component specifically allocated, such component of the
award shall be paid to Tenant.
D.    In the event of a condemnation for a temporary use or occupancy of a
portion of the Demised Premises for any public or quasi-public use or purpose
during the term of the Lease, this Lease shall be and remain unaffected by such
condemnation and Tenant shall continue to be responsible for all of its
obligations hereunder and it shall continue to pay all Fixed Rent, additional
rent, and other sums of money and charges herein reserved. In the event of any
such condemnation, Tenant shall be entitled to appear, claim, prove and receive
the entire award unless the period of temporary use or occupancy extends beyond
the Expiration Date (as extended in the event Tenant exercises its option to
extend the term of this Lease), in which event Landlord shall be entitled to
appear, claim, prove and receive the entire award as represents the cost of
restoration of the Demised Premises and the portion of any such award allocable
to the period following the Expiration Date. At the termination of such public
or quasi-public occupancy prior to the Expiration Date, Tenant shall, at its own
expense, restore the Demised Premises as nearly as reasonably possible to the
condition in which they were prior to the condemnation. Notwithstanding the
preceding provisions of this Paragraph 12, any lump sum award received by Tenant
as compensation for temporary use and occupancy of the Demised Premises shall be
delivered forthwith to Landlord to be held by Landlord in trust for the payment
of future installments of Fixed Rent and other money and charges


12



--------------------------------------------------------------------------------





herein reserved by Tenant as provided in this Lease, and the restoration of the
Demised Premises. Notwithstanding the foregoing, a temporary taking of more than
twenty-five percent (25%) of the Improvements or all of the parking areas upon
the Demised Premises which in either case lasts more than six (6) consecutive
months shall be deemed a permanent taking of all the Property hereunder.
E.    Tenant shall control the negotiations with the Governmental Authority in
connection with any taking. Tenant shall give to Landlord such information, and
copies of such documents, which relate to such proceedings and are in the
possession of Tenant or are readily obtainable by Tenant, as reasonably
requested.
Paragraph 13:    Landlord’s Right to Perform Tenant’s Covenants.
If Tenant shall at any time fail to make any payment or perform any act on its
part to be made or performed hereunder, then Landlord, without waiving or
releasing Tenant from any obligation of Tenant contained in this Lease, may at
its option pay any sum or perform any act on Tenant’s part to be paid or
performed as provided herein, and may enter upon the Demised Premises for any
purpose and take any action thereon as may be necessary to cure such failure.
The amount of any payment made or expense incurred by Landlord in connection
with the foregoing, with interest thereon at the Default Rate from the date of
payment, shall constitute additional rent and shall be paid by Tenant to
Landlord on demand. Notwithstanding the foregoing, Landlord may not, except in
the case of an emergency, exercise any rights pursuant to this Paragraph 13,
except upon thirty (30) days’ prior written notice to Tenant.
In the event Tenant fails to pay Taxes or any other sum which Tenant is required
by the terms of this Lease to pay, and Landlord, in its absolute discretion
elects to pay such sum on behalf of Tenant, Tenant shall pay to Landlord, as
additional rent hereunder, within fifteen (15) days of demand therefor, the
amount of such payment, together with interest at the Default Rate, from the
date of such payment by Landlord until the date Tenant pays such sums to
Landlord.
Paragraph 14:    Discharge of Liens.
A.    Tenant shall not create, permit to be created or to remain, and covenants
to discharge any lien, encumbrance or charge upon the Demised Premises or any
part thereof or the income therefrom having any priority or preference over this
Lease or ranking on a parity with the estate, right and interest of Landlord in
the Demised Premises or the Land, or any part thereof, or the income therefrom,
and Tenant will not suffer any matter or thing whereby the estate, right and
interest of Landlord might be impaired except as expressly provided in this
Lease. Except for any Fee Mortgage, Landlord shall not create, permit to be
created or to remain, and covenants to discharge any lien, encumbrance or charge
upon the Land or the Improvements or any part thereof or the income therefrom,
and Landlord will not suffer any matter or thing whereby the estate, right and
interest of Tenant might be impaired except as expressly provided in this Lease.
B.    If, as a result of action or inaction by Tenant, any mechanic’s, laborer’s
or materialmen’s lien shall at any time be filed against any part of the Demised
Premises, Tenant shall


13



--------------------------------------------------------------------------------





within sixty (60) days after the notice of the filing thereof cause the same to
be discharged of record by payment, deposit, bond, order of a court of competent
jurisdiction or otherwise. If Tenant fails to cause such lien to be so
discharged, then in addition to any other right or remedy of Landlord, Landlord
may, but shall not be obligated to, discharge the same. Any amount paid by
Landlord and all costs and expenses incurred by Landlord in connection
therewith, together with interest thereon at the Default Rate, shall constitute
additional rent paid by Tenant hereunder and shall be paid by Tenant to Landlord
on demand. Tenant shall defend on behalf of Landlord and at Tenant’s own cost
and expense any action which may be brought for the enforcement of any such
liens, and Tenant shall pay any damages and discharge any judgment entered
thereon and indemnify and save Landlord and any Fee Mortgagee harmless from and
against any claim or damage resulting therefrom. In the event any mechanic,
laborer or materialman shall send a notice of lien to Landlord, and not to
Tenant, Landlord shall forward a copy of such notice of lien to Tenant, and the
foregoing sixty (60) day period shall commence as of the date Tenant receives
such notice.
C.    Anything to the contrary in the foregoing notwithstanding, Tenant shall
not be required to pay, discharge or remove any mechanic’s, laborer’s or
materialman’s lien filed against the Demised Premises, or any part thereof, so
long as Tenant shall in good faith proceed to contest the same, or the validity
thereof, by appropriate legal proceedings, which shall operate to prevent
enforcement of such lien, so long as Tenant’s failure to pay, discharge or
remove such lien does not result in a default under the terms of any Fee
Mortgage or other agreement affecting the Demised Premises.
D.    All materialmen, contractors, artisans, mechanics, laborers and any other
persons who now or hereafter have contracted with Tenant (or any Sublessee) for
the furnishings of any labor, services, materials, supplies or equipment with
respect to any portion of the Demised Premises at any time from the date of this
Lease until the end of the term of this Lease, are hereby charged with notice
that they must look exclusively to Tenant (or such Sublessee) to obtain payment
for the same.
Paragraph 15:    Landlord’s Access to Premises.
A.    Subject to the terms of any Subleases, Tenant will permit Landlord and its
authorized representatives upon reasonable notice to enter the Demised Premises
during business hours (but not more than one time during any calendar year) for
the purpose of inspecting the same and performing any work therein that may be
necessary by reason of Tenant’s failure to make any repairs or perform any work
required of Tenant pursuant to the terms of this Lease. Nothing herein shall
imply any duty upon the part of Landlord to do any such work, and performance
thereof by Landlord shall not constitute a waiver of Tenant’s default in failing
to perform the same.
B.    Landlord, upon reasonable notice, shall have the right to enter the
Demised Premises during business hours, for the purpose of showing same to
prospective purchasers of the Demised Premises and, at any time within twelve
(12) months prior to the expiration of the term of this Lease (unless Tenant
shall have exercised its option to extend the term of this Lease as hereinafter
provided), for the purpose of showing same to prospective tenants.


14



--------------------------------------------------------------------------------





C.    Landlord’s rights under this Paragraph 15 shall be subject to the
limitations that (i) Landlord shall use all reasonable efforts to avoid
interference with or disruption to Tenant’s operations in the Demised Premises,
and (ii) Tenant shall have the right to designate secure areas within the
Demised Premises in which access shall be permitted only in the company of a
designated representative of Tenant.
D.    Tenant shall not enter into any future Sublease unless such Sublease
contains the following provision:
“Master Lease. Tenant acknowledges that the Premises is subject to that certain
Master Lease (the “Master Lease”) dated as of [l], [l], by and between various
parties as landlord (the “Master Landlord”), and Landlord as tenant, and that
this Lease shall in all respects be subject and subordinate to the terms of the
Master Lease and any other ground lease, master lease or underlying lease now or
hereafter placed on the property containing the Premises. No further
documentation shall be required to evidence the foregoing; provided, however,
that in confirmation of such subordination, Tenant shall execute promptly any
certificate, in recordable form, that Landlord may reasonably request.
In the event Master Landlord shall succeed to the rights of Landlord, or if any
lessor of any underlying or ground lease shall succeed to the position of
Landlord under this Lease, then Tenant will recognize such successor landlord as
Landlord of this Lease and pay the rent and attorn to and perform the provisions
of this Lease for the benefit of any such successor Landlord, and Master
Landlord will recognize Tenant under this Lease. No documentation other than
this Lease shall be necessary to evidence such attornment but Tenant agrees to
execute any documents, in recordable form, reasonably requested by the successor
Landlord to confirm such attornment or to otherwise carry out the intent and
purposes of this Paragraph ____.”
The requirements of this Subparagraph 15.D shall not apply to the Subleases in
existence as of the date of this Lease or to any amendments, modifications or
supplements thereto.
Paragraph 16:    Assignment, Mortgage, Etc.
A.    Tenant shall have the right to assign this Lease or the leasehold estate
created hereby without the consent of Landlord. Tenant shall have the right to
sublet all or any portion of the Demised Premises without the consent of
Landlord, including, without limitation, the right to enter into Subleases that
extend beyond the Term of this Lease.
B.    Subject to the terms of any Fee Mortgage, Tenant shall have the right to
mortgage, hypothecate, or otherwise encumber (collectively, a “Leasehold
Mortgage”) this Lease, or Tenant’s interest in the Demised Premises or any part
thereof, without Landlord’s prior written consent.
Paragraph 17:    Default.


15



--------------------------------------------------------------------------------





A.    If any one or more of the following events (herein sometimes called
“Events of Default”) shall happen:
(1)    if Tenant shall fail to make due and punctual payment of any Fixed Rent
or additional rent payable under this Lease or any other sum when and as the
same shall become due and payable, and such failure shall continue for a period
of five (5) days after written notice from Landlord; or
(2)    if Tenant shall fail in the performance or compliance with any of the
agreements, terms, covenants or conditions in this Lease (other than those
referred to in the foregoing Subparagraph 17.A.(l)) for a period of thirty (30)
days after written notice from Landlord to Tenant specifying the items which
Tenant has failed to perform or comply with, or in the case of any failure or a
contingency which cannot with due diligence be cured within said thirty (30) day
period, if Tenant fails to proceed within said thirty (30) day period to
commence to cure the same and thereafter to prosecute the curing of such failure
with due diligence (it being intended in connection with a failure not
susceptible of being cured with due diligence within said thirty (30) day period
that the time of Tenant within which to cure the same shall be extended for such
period as may be necessary to complete the same with all due diligence); or
(3)    if Tenant shall (i) apply for, or consent in writing to, the appointment
of a custodian, receiver, trustee or liquidator of Tenant or of all or
substantially all of its assets, (ii) file a voluntary petition in bankruptcy or
admit in writing its inability to pay its debts as they become due, (iii) make a
general assignment for the benefit of creditors, or (iv) file a petition or an
answer seeking a reorganization (other than a reorganization not involving the
liabilities of Tenant) or an arrangement with creditors, or take advantage of
any insolvency law, (v) file an answer admitting the material allegations of a
petition filed against Tenant in any bankruptcy, reorganization or insolvency
proceedings, (vi) admit in writing its inability to pay its debts as they
mature, or (vii) be dissolved as the result of any adversary suit or
proceedings; or
(4)    if an order, judgment or decree shall be entered by any court of
competent jurisdiction approving a petition seeking a reorganization of Tenant
or the appointment of a custodian, receiver, trustee or liquidator of Tenant, or
of all or substantially all of Tenant’s assets, and such order, judgment or
decree shall continue unstayed and in effect, whether pursuant to appeal or
otherwise, for any period of ninety (90) days; or
(5)    if an involuntary case is commenced against Tenant by the filing of a
petition under Chapter 7 or Chapter 11 of Title 11 of the United States
Bankruptcy Code and an order for relief is entered therein or the petition is
not dismissed within ninety (90) days after the filing of such petition; or
(6)    if Black Creek Diversified Property Operating Partnership LP, a Delaware
limited partnership (the “Operating Partnership”) shall default under that
certain Guaranty dated as of the date of this Lease from the Operating
Partnership to Landlord (the “Guaranty”) beyond any applicable notice and cure
period contained therein; then and in any such event Landlord,


16



--------------------------------------------------------------------------------





at any time thereafter, may give written notice to Tenant specifying such Event
of Default or Events of Default and stating that this Lease and the term hereby
demised shall expire and terminate on the date specified in such notice, which
shall be no less than ten (10) days after the giving of such written notice, and
upon said date this Lease and the term hereby demised and all rights of Tenant
under this Lease, including any renewal privileges whether or not exercised,
shall expire and terminate, and Tenant shall remain liable as hereinafter
provided.
B.    Upon any such expiration or termination of this Lease, Tenant shall quit
and peacefully surrender the Demised Premises to Landlord and Landlord, upon or
at any time after any such expiration or termination, may without further notice
enter upon and re-enter the Demised Premises and possess and repossess itself
thereof, by force, summary proceedings, ejectment or otherwise, and may
dispossess Tenant and remove Tenant and (subject to the provisions of
Subparagraph 17.D) all other persons and property from the Demised Premises and
may have, hold and enjoy the Demised Premises and the right to receive all
rental income of and from the same.
C.    At any time or from time to time after any such expiration or termination,
Landlord may relet the Demised Premises or any part thereof, in the name of
Landlord or otherwise, for such term or terms (which may be greater or less than
the period which would otherwise have constituted the balance of the term of
this Lease) and on such conditions (which may include concessions or free rent)
as Landlord in its uncontrolled discretion may determine and may collect and
receive the rents therefor. Landlord shall in no way be responsible or liable
for any failure to relet the Demised Premises or any part thereof, or for any
failure to collect any rent due upon any such re-letting.
D.    No such expiration or termination of this Lease shall relieve Tenant of
Tenant’s liability and obligations under this Lease, and such liability and
obligations shall survive any such expiration or termination. In the event of
any such expiration or termination, whether or not the Demised Premises or any
part thereof shall have been relet, Tenant shall pay to Landlord the Fixed Rent
and all other charges required to be paid by Tenant up to the time of such
expiration or termination of this Lease. Thereafter, until the end of what would
have been the term of this Lease in the absence of such expiration or
termination, Tenant shall be liable to Landlord for and shall pay to Landlord as
and for liquidated and agreed current damages for Tenant’s default, the
equivalent of the amount of the Fixed Rent and the other rent and charges which
would be payable under this Lease by Tenant if this Lease were still in effect,
less the net proceeds of any re-letting effected pursuant to the provisions of
Subparagraph 17.C and any rent collected by Lender under any subleases not
terminated, after deducting all of Landlord’s reasonable expenses in connection
with such re-letting, including, without limitation, all repossession costs and
reasonable attorneys’ fees.
E.    Tenant shall pay such current damages (herein called “deficiency”) to
Landlord monthly on the days on which the Fixed Rent and other charges would
have been payable under this Lease if this Lease were still in effect and
Landlord shall be entitled to recover from Tenant each monthly deficiency as the
same shall arise. In addition, at any time after any such


17



--------------------------------------------------------------------------------





expiration or termination, whether or not Landlord shall have collected any
deficiencies as aforesaid, Landlord shall be entitled to recover from Tenant,
and Tenant shall pay to Landlord on demand, as and for liquidated and agreed
final damages for Tenant’s default, an amount equal to the difference between
the total of the Fixed Rent and other charges reserved under this Lease from the
date of such expiration or termination for what would be the then unexpired term
of this Lease if the same had remained in effect, and the then fair rental value
of the Demised Premises for the same period, discounted at the rate of eight
percent (8%) per annum.
F.    Tenant hereby expressly waives, so far as permitted by law, the service of
any notice of intention to reenter provided for in any statute, or of the
institution of legal proceedings to that end. Tenant, for and on behalf of
Tenant and all persons claiming through or under Tenant, also waives any and all
right of redemption or reentry or repossession or to restore the operation of
this Lease in case Tenant shall be dispossessed by a judgment or by warrant of
any court or judge or in case of re-entry or repossession by Landlord or in case
of any expiration or termination of this Lease. Landlord and Tenant, so far as
permitted by law, waive and will waive any and all right to a trial by jury in
any action, proceeding or counterclaim brought by either of the parties to this
Lease against the other in connection with any matters whatever arising out of
or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of the Demised Premises and any claim of
injury or damage. The terms “enter,” “re-enter,” “entry” or “re-entry,” as used
in this Lease are not restricted in their technical legal meaning.
G.    No failure by either party to insist upon the strict performance of any
covenant, agreement, term or condition of this Lease or to exercise any right or
remedy consequent upon a breach thereof, and no acceptance of full or partial
rent during the continuance of any such breach, shall constitute a waiver of any
such breach or of such covenant, agreement, term or condition. No covenant,
agreement, term or condition of this Lease to be performed or complied with by
either party and no breach thereof, shall be waived, altered or modified except
by a written instrument executed by the other party. No waiver of any breach
shall affect or alter this Lease but each and every covenant, agreement, term
and condition of this Lease shall continue in full force and effect with respect
to any other then existing or subsequent breach thereof.
H.    Each right and remedy of the parties provided for in this Lease shall be
cumulative and shall be in addition to every other right or remedy provided for
in this Lease or now or hereafter existing at law or in equity or by statute or
otherwise. The exercise or beginning of the exercise by either party of any one
or more of the rights or remedies provided for in this Lease or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by such party of any or all other rights or
remedies provided for in this Lease or now or hereafter existing at law or in
equity or by statute or otherwise.
I.    Upon an Event of Default by Landlord hereunder, Tenant shall be entitled
to recover against Landlord all of its reasonable costs and expenses, together
with interest at the Default Rate on any sums determined to be due and payable
to Tenant, in connection with any such default.
Paragraph 18:    Representations by Landlord.


18



--------------------------------------------------------------------------------





A.    Tenant has inspected the Demised Premises and agrees to accept the Demised
Premises in its “as is” condition as of the date of this Lease, and agrees that
Landlord shall not be required to do any work to prepare the Demised Premises
for use or occupancy by Tenant. Landlord’s agents have made no representations
or promises with respect to the Improvements or the Demised Premises except as
herein expressly set forth.
B.    Landlord hereby represents and warrants to Tenant as follows:
(i)    Landlord has fee title to the Demised Premises, subject to no liens or
encumbrances other than Permitted Exceptions. The representation contained in
this Subparagraph 18.B.(i) shall be true and correct as of this date and the
Commencement Date.
(ii)    The Improvements were constructed in accordance with all applicable
laws, legal requirements and building codes, the compliance with which was
necessary in order to obtain a certificate of occupancy for the Improvements.
(iii)    Landlord, if a partnership, limited liability company, trust or
corporation, is duly organized and validly existing under the laws of the state
of its organization and is duly registered and qualified to do business in each
jurisdiction where such registration or qualification is material to the
transactions contemplated hereby and has been duly authorized by all necessary
and appropriate action to enter into this Lease and to consummate the
transaction contemplated herein, and the individuals executing this Lease on
behalf of Landlord, have been duly authorized by all necessary and appropriate
action on behalf of Landlord. Landlord, if an individual, has full power,
authority and capacity to enter into this Lease and to consummate the
transaction contemplated herein. When executed and delivered by Landlord, this
Lease will constitute valid and legally binding obligations of Landlord,
enforceable against Landlord in accordance with its terms.
(iv)    Neither the execution nor the delivery of this Lease nor the
consummation of the transaction contemplated hereby nor fulfillment of or
compliance with the terms and conditions of this Lease conflict with or will
result in a breach of any of the terms, conditions or provisions of any
agreement, order, judgment, decree, arbitration award, statute, regulation or
instrument to which Landlord is a party or by which it is bound, or constitutes
or will constitute a breach, violation or default under any of the foregoing.
C.    During the term of this Lease, Landlord shall not voluntarily pursue an
application for a zoning variance, land use approval, assessment, special
improvement or similar action which would materially adversely affect Tenant’s
use of the Demised Premises or materially increases Tenant’s cost to operate and
maintain the Demised Premises.
D.    Landlord hereby transfers and assigns to Tenant any and all warranties and
guaranties in Landlord’s possession which were obtained by Landlord (whether by
specific agreement or as a matter of law) in connection with the construction or
acquisition of the Improvements, and preparation of the Demised Premises, and
agrees to cooperate with Tenant in


19



--------------------------------------------------------------------------------





connection with the enforcement of any of the foregoing. Landlord further agrees
to execute any documents which Tenant may reasonably request in furtherance of
the foregoing assignment.
Paragraph 19:    Quiet Enjoyment.
Landlord represents and covenants that Landlord has full right, power and
authority to enter this Lease for the term herein granted and Landlord covenants
and agrees with Tenant that upon Tenant paying the Fixed Rent and other charges
due hereunder, and observing and performing all the terms, covenants and
conditions on Tenant’s part to be observed and performed, Tenant may peaceably
and quietly enjoy the Demised Premises, free from any interference, molestation
or acts of Landlord or of anyone claiming by, through or under Landlord,
subject, nevertheless, to the terms and conditions of this Lease.
Paragraph 20:    Subordination; Subleases.
A.    Subject to Tenant receiving a subordination and non-disturbance agreement
as provided in Subparagraph 20.D from any existing or future Fee Mortgagee(s) or
underlying lessors, this Lease, and all the rights of Tenant hereunder, are and
shall be subject and subordinate to any and all Fee Mortgages now or hereafter
existing and any other liens either in whole or in part on the Demised Premises,
and any extension, renewal or modification of any such Fee Mortgages, and to any
and all ground or underlying leases which may now or hereafter affect the
Demised Premises or any portion thereof, and any extensions, renewals or
modifications thereof. In confirmation of such subordination, Tenant shall
execute promptly any certificate, in recordable form, that Landlord may
reasonably request.
B.    Subject to Tenant receiving a subordination and non-disturbance agreement
as provided in Subparagraph 20.D from any existing or future Fee Mortgagee(s) or
underlying lessors, Tenant hereby agrees that, in the event that any Fee
Mortgagee shall succeed to the rights of Landlord, or if any lessor of any
underlying lease shall succeed to the position of Landlord under this Lease,
then Tenant will recognize such successor Landlord as Landlord of this Lease and
pay the rent and attorn to and perform the provisions of this Lease for the
benefit of any such successor Landlord. No documentation other than this Lease
shall be necessary to evidence such attornment but Tenant agrees to execute any
documents, in recordable form, reasonably requested by the successor Landlord to
confirm such attornment or to otherwise carry out the intent and purposes of
this Paragraph 20.
C.    Intentionally omitted.
D.    Landlord, at no cost to Tenant, shall obtain from any future Fee Mortgagee
or from any future lessor of any underlying lease, an agreement to the effect
that, so long as no Event of Default shall at the time have occurred and be
continuing hereunder, Tenant and its permitted subtenants and assigns shall not
be made party to any proceeding to foreclose the Fee Mortgage or to terminate
the underlying lease; that Tenant’s possession (and its permitted subtenants’
possession) of the Demised Premises under the term of this Lease shall not be
terminated or disturbed as a result of the foreclosure of any Fee Mortgage or
termination of any underlying lease; that such Fee


20



--------------------------------------------------------------------------------





Mortgagee or underlying lessor, as the case may be, will recognize Tenant as the
direct tenant of such Fee Mortgagee or lessor on all of the terms and conditions
of this Lease subject to the provisions hereinafter set forth; together with
such other terms as are customarily contained in a subordination,
non-disturbance and attornment agreement (any such agreement from a Fee
Mortgagee or lessor is called a “Nondisturbance Agreement”). Tenant agrees it
will execute any agreement consistent with the foregoing provisions which may be
required to confirm the subordination of this Lease subject to the
non-disturbance provisions above outlined. In any such agreement Tenant shall
agree that, in the event that the Fee Mortgagee shall succeed to the rights of
Landlord herein named, or if any lessor of any underlying lease shall succeed to
the position of Landlord under this Lease, then Tenant will recognize such
successor Landlord as the landlord of this Lease and pay the rent and attorn to
and perform the provisions of this Lease for the benefit of any such successor
Landlord.
E.    Any Nondisturbance Agreement may be made on the condition that, and Tenant
hereby agrees that neither the Fee Mortgagee nor the lessor, as the case may be,
nor anyone claiming by, through or under such Fee Mortgagee or lessor, as the
case may be, including a purchaser at a foreclosure sale, shall be:
(i)    liable for any previous act or omission of Landlord under this Lease,
except to the extent that a default continues after the date of foreclosure or
purchase of the Demised Premises (in which case such default shall be deemed to
have occurred on the date of transfer of title to the Demised Premises); or
(ii)    subject to any credit, claim, counterclaim, demand, defense or offset
that previously accrued to Tenant against Landlord under this Lease; or
(iii)    obligated to perform any alteration or improvements of the premises not
expressly required under this Lease; or
(iv)    be responsible for (a) the performance or completion of any construction
work to be performed by Landlord under this Lease, or (b) any reimbursement or
payment required by Landlord to Tenant or its designees pursuant to this Lease
on account of work performed by, or for the account of, Tenant; or
(v)    be liable for the repayment of any monies owed by Landlord to Tenant; or
(vi)    have any obligation with respect to any security deposited under this
Lease unless and to the extent such security shall have been transferred to the
Fee Mortgagee or lessor, as the case may be, or anyone claiming by, through or
under such party; or
(vii)    be bound by any previous prepayment of Fixed Rent or additional rent
for more than one (1) quarter.
F.    On the date of this Lease, Tenant and Landlord shall execute and deliver
an Assignment and Assumption of Subleases substantially in the form of Exhibit
D, pursuant to which Landlord shall assign to Tenant and Tenant shall assume
from Landlord all of Landlord’s right, title


21



--------------------------------------------------------------------------------





and interest in and obligations under each sublease for space at the Demised
Premises (each, a “Sublease”; the sublessee under each Sublease being a
“Sublesssee”), subject to the terms of this Subparagraph 20.F.
G.    Landlord agrees that upon the request of Tenant, Landlord shall execute
and deliver to any Sublessee a commercially reasonable subordination,
non-disturbance and attornment agreement pursuant to which Landlord will agree
(i) that such Sublessee’s possession of the premises leased under such
Sublessee’s lease shall not be disturbed as a result of the termination of this
Lease and (ii) to recognize such Sublessee as a direct tenant of Landlord in the
event of any such termination. Such subordination, non-disturbance and
attornment agreement shall contain such other customary terms as are reasonably
requested by such Sublessee, Landlord or Tenant. Tenant shall deliver to
Landlord a true copy of each executed lease within seven (7) days of the date of
execution and delivery thereof.
H.    In the event of a termination of this Lease by operation of law or
otherwise, each Sublease shall continue in full force and effect as a direct
lease between Landlord and Sublessee, and each Sublessee’s possession of the
premises leased under the applicable Sublease shall not be disturbed as a result
of the termination of this Lease.
Paragraph 21:    Brokerage.
A.    Tenant warrants and represents that it has not dealt with any realtor,
broker or agent, in connection with the negotiation of this Lease and agrees to
pay and to hold Landlord (and any partner, affiliate or principal (disclosed or
undisclosed) of Landlord) harmless from any cost, expense or liability
(including costs of suit and reasonable attorney’s fees) for any compensation,
commission or charges claimed by any broker with respect to this Lease (other
than any compensation, fees and expenses as set forth in in that certain Program
Description Memorandum dated as of [l], [l] (as may be amended and supplemented
from time to time, the “Memorandum”) and the Property Supplement to the
Memorandum dated as of [l], [l], as may be amended and supplemented from time to
time (collectively, the “Supplement”), arising as a result of the acts of
Tenant.
B.    Landlord warrants and represents that it has not dealt with any realtor,
broker or agent in connection with the negotiation of this Lease (other than the
Operating Partnership and its affiliates and subsidiaries) and agrees to pay and
to hold Tenant harmless from any cost, expense or liability (including costs of
suit and reasonable attorney’s fees) for any compensation, commission or charges
claimed by any broker with respect to this Lease, arising as a result of the
acts of Landlord.
Paragraph 22:    Lease Status.
Upon request of either party to this Lease, the other party will execute and
deliver (within ten (10) business days after request therefor) an instrument
stating, if the same be true, that this Lease is a true and exact copy of the
Lease between the parties to this Lease, that there are no amendments of this
Lease (or stating what amendments there may be), that the same is then in full
force and effect and that, to the best of such party’s knowledge, there are then
no offsets, defenses


22



--------------------------------------------------------------------------------





or counterclaims with respect to the payment of rent reserved hereunder or in
the performance of the other terms, covenants and conditions of this Lease to be
performed by either party to this Lease, and that as of such date no default has
been declared hereunder by either party to this Lease and that such party at the
time has no knowledge of any factor or circumstance which it might reasonably
believe would give rise to a default by either party.
Paragraph 23:    Holdover.
After the expiration of the term of this Lease if not extended, or extended
term, if extended, if Tenant shall continue in possession thereafter, such
possession shall be on a month-to-month basis upon the same terms of this Lease
(except that the Fixed Rent payable by Tenant shall be at a rate equal to one
hundred fifty percent (150%) of the average quarterly rent paid during the
expired term) until terminated at the end of a month by either party upon thirty
(30) days’ advance written notice to the other party.
Paragraph 24:    Definition and Liability of Landlord.
The term “Landlord” as used in this Lease means only the owner(s) or the
mortgagee(s) in possession for the time being of the Demised Premises, so that
in the event of any sale of the Demised Premises or an assignment of this Lease
by Landlord or such mortgagee, or a demise of the Demised Premises, Landlord
(and each of the partners and principals (disclosed and undisclosed) of
Landlord) shall be and hereby is entirely freed and relieved of all obligations
of Landlord hereunder, provided such successor Landlord agrees in writing to
assume all such obligations, whether arising prior or subsequent to the date of
such assignment. In the event of any of the foregoing transfers by Landlord (or
any assignee of Landlord), Landlord (or such assignee) shall deliver to Tenant a
written agreement from the purchaser(s), assignee(s) or lessee(s) of Landlord’s
(or such assignee’s) interest in this Lease or the Demised Premises, that the
purchaser, assignee or lessee has assumed and agreed to observe and perform all
obligations of Landlord hereunder including, without limitation, all obligations
which were the responsibility of the prior Landlord hereunder, but only with
respect to the period ending with a subsequent transfer of such purchaser’s,
assignee’s, or lessee’s interest in the Demised Premises.
It is specifically understood and agreed that there shall be no personal
liability on Landlord (or any of the partners or principals (disclosed or
undisclosed) of Landlord) in respect of any of the covenants, conditions or
provisions of this Lease; and in the event of a breach or default by Landlord of
any of its obligations under this Lease, Tenant shall look solely to the equity
of Landlord in the Demised Premises, the Improvements, and the Land for the
satisfaction of Tenant’s remedies.
Paragraph 25:    Environmental Covenants.
Tenant hereby unconditionally covenants and agrees with Landlord, as follows:
A.    Tenant shall not use, generate, manufacture, produce, store, release,
discharge, treat, or dispose of on, under, from or about the Demised Premises or
transport to or from the Demised Premises any Hazardous Substance, and shall use
reasonable efforts to not allow any


23



--------------------------------------------------------------------------------





other person or entity to do so, except in compliance with Environmental Laws.
Tenant shall not install or permit to be installed any asbestos or storage tanks
at the Demised Premises and shall remedy all violations of Environmental Laws
with respect thereto which arise as a direct result of Tenant’s actions,
including, but not limited to, removal of asbestos and/or storage tanks in the
manner and as required by applicable Environmental Laws.
B.    During the term of this Lease, Tenant shall use reasonable efforts to keep
and maintain the Demised Premises in compliance with, and to not cause or permit
the Demised Premises to be in violation of any Environmental Law and shall
promptly take corrective action to remedy such noncompliance which arises as a
direct result of Tenant’s actions.
Paragraph 26:    Memorandum of Lease.
At Tenant’s request, Landlord and Tenant shall enter into a Memorandum of Lease
for recording substantially in the form of Exhibit B (the “Memorandum of
Lease”). Tenant shall have the right, at Tenant’s expense, to record said
Memorandum of Lease; provided, however, that upon the termination of the Lease,
Tenant shall terminate the Memorandum of Lease of record pursuant to the
Termination of Memorandum of Lease set forth in Exhibit C (the “Termination of
Memorandum of Lease”), and Tenant hereby appoints Landlord its attorney-in-fact
to execute and record such Termination of Memorandum of Lease if Tenant shall
fail to do so as required herein. Tenant shall indemnify, defend and hold
Landlord harmless from and against any and all loss, cost, damage, expense,
liability and claims (including, without limitation, reasonable attorneys’ fees
and disbursements) incurred by Landlord as the result of Tenant’s breach of this
Paragraph 26.
Paragraph 27:    Arbitration.
A.    Any dispute, claim or controversy arising out of or relating to this
Lease, or breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this Lease, shall
be determined by binding arbitration in Denver, Colorado, before a sole
arbitrator. Arbitration shall be administered by JAMS pursuant to its
Streamlined Arbitration Rules and Procedures. Judgment on the award may be
entered in any court having jurisdiction. The arbitrator shall, in the award,
allocate all of the costs of the arbitration (and the mediation, if applicable),
including the fees of the arbitrator and the reasonable attorneys’ fees of the
prevailing party, against the party who did not prevail.
B.    Anything to the contrary therein notwithstanding, the provisions of
Subparagraph 27.A shall not apply with respect to any application made by any
party to this Lease for injunctive relief under this Lease.
Paragraph 28:    Governing Law.
This Lease shall be governed by and construed in accordance with the laws of the
State of [l]. The parties hereby: (a) submit to personal jurisdiction in Denver,
Colorado for the enforcement of this Lease; and (b) waive any and all personal
rights under the law of any state or the District of Columbia to object to
jurisdiction within Denver, Colorado for the purposes of litigation to enforce


24



--------------------------------------------------------------------------------





this Lease. Tenant agrees that in any action or proceeding brought under this
Lease, Tenant shall waive trial by jury.
Paragraph 29:    Notices.
Any notice to be given or other document or payment to be delivered by any party
to any other party hereunder may be delivered by (a) depositing the same with
the United States Postal Service, addressed to the party to be notified, postage
prepaid, registered or certified mail with return receipt requested, (b)
delivering the same in person to such party via a hand delivery service, Federal
Express or any other courier service that provides a return receipt showing the
date of actual delivery of same to the addressee thereof, or (c) facsimile
transmission with confirmation of receipt to the party sending same, if a copy
is deposited with the United States Postal Service as provided in subpart (a)
above, and addressed to the party for whom intended, as follows:
If to Tenant:
BC EXCHANGE [l] MASTER TENANT LLC
c/o Black Creek Diversified Property Operating Partnership LP
518 17th Street, 17th Floor
Denver, Colorado 80202
Attention:     Lainie Minnick
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600
Attention:     Joshua J. Widoff
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600

With a copy to:
BLACK CREEK DIVERSIFIED PROPERTY
FUND INC.
518 17th Street, 17th Floor
Denver, Colorado 80202
Attention:     Lainie Minnick
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600
Attention:     Joshua J. Widoff
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600



25



--------------------------------------------------------------------------------





With a copy to:
SEYFARTH SHAW LLP
233 S. Wacker Drive
Suite 8000
Chicago, Illinois 60606-6448
Attention:     Steven Meier
Facsimile:    (312) 460-7548
Telephone:    (312) 460-5548

If to Landlord:
BC EXCHANGE [l] DST
c/o BC Exchange [l] Manager LLC
518 17th Street, 17th Floor
Denver, Colorado 80202
Attention:     Lainie Minnick
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600
Attention:     Joshua J. Widoff
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600

With a copy to:
BLACK CREEK DIVERSIFIED PROPERTY
FUND INC.
518 17th Street, 17th Floor
Denver, Colorado 80202
Attention:     Lainie Minnick
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600
Attention:     Joshua J. Widoff
Facsimile:    (303) 577-9797
Telephone:    (303) 869-4600

With a copy to:
SEYFARTH SHAW LLP
233 S. Wacker Drive
Suite 8000
Chicago, Illinois 60606-6448
Attention:     Steven Meier
Facsimile:    (312) 460-7548
Telephone:    (312) 460-5548

Either party may, by notice given to the other party, designate a new address to
which notices, demands and requests shall be sent and, thereafter, any of the
foregoing shall be sent to the address most recently designated by such party.
Notice shall be conclusively be presumed to have been received by a party on the
date the notice is shown as received on a registered or certified mail return
receipt, Federal Express or courier return receipt or fax confirmation of
receipt.


26



--------------------------------------------------------------------------------





Paragraph 30:    Entire Agreement.
This Lease and the Exhibits and Schedules attached to this Lease set forth the
entire agreement between the parties. Any prior conversations or writings are
merged herein and extinguished. No subsequent amendment to this Lease shall be
binding upon Landlord or Tenant unless reduced to writing and signed by Landlord
and Tenant.
Paragraph 31:    Assigns.
Subject to the terms and conditions of this Lease, the covenants, conditions and
agreements contained in this Lease shall bind and inure to the benefit of
Landlord and Tenant and their respective successors, assigns and legal
representatives (including any Fee Mortgagee(s)). Tenant hereby acknowledges
that Landlord shall have the absolute right to transfer one or more undivided
interests in the Demised Premises without the consent of or notice to Tenant, in
which event such transferee shall be deemed to be a “Landlord” hereunder. As
soon as reasonably practicable after any such transfer, the transferor of such
interests in the Demised Premises shall deliver a notice to Landlord and Tenant
of such transfer, which notice shall include a revised Schedule 2 reflecting
each Landlord’s undivided percentage interest in the Demised Premises, but the
failure to deliver any such notice shall not affect Landlord’s rights or
Tenant’s obligations hereunder.
Paragraph 32:    Invalidity of Particular Provisions.
If any term or provision of this Lease or the application thereof to any persons
or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Lease or the application of such term or provision to other
persons or circumstances shall not be affected thereby, and each term and
provision of this Lease shall be valid and be enforced to the fullest extent
permitted by law.
Paragraph 33:    Severability.
If any portion of this Lease shall become illegal, null or void or against
public policy, for any reason, or shall be held by any court of competent
jurisdiction to be illegal, null or void or against public policy (a) the
remaining portions of this Lease shall not be affected thereby and shall remain
in full force and effect to the fullest extent permissible by law and (b) in
lieu of such invalid and unenforceable provision, there will be added
automatically as a part of this Lease a provision as similar in terms to the
invalid or unenforceable provision as may be possible and be valid and
enforceable.
Paragraph 34:    Captions.
Captions or titles of the sections, paragraphs and subparagraphs of this Lease
are inserted solely for convenience of reference and shall not constitute a part
of this Lease, nor shall they affect its meaning, construction or effect.
Paragraph 35:    Surrender of the Demised Premises.


27



--------------------------------------------------------------------------------





Except as otherwise herein provided, at the expiration of the term of this
Lease, Tenant will peaceably yield up to Landlord the Demised Premises, broom
clean, in as good order and repair as when delivered to Tenant, ordinary wear
and tear and damage by the elements excepted.
Paragraph 36:    Certificate of Occupancy.
Landlord agrees to cooperate with Tenant, and to use reasonable efforts to cause
Landlord’s architect to cooperate with Tenant, in connection with Tenant’s
obtaining any certificate of occupancy which may be required as a result of any
work done in the Demised Premises by Tenant.
Paragraph 37:    Name Buildings/Demised Premises; Signs.
Pursuant to and in compliance with any applicable rules, regulations and legal
requirements, Tenant shall have the right to name the any building located at
the Demised Premises, or the Demised Premises themselves and, at its expense, to
install and maintain a sign on the exterior of such building, or on the Land.
Tenant shall, prior to erecting any such sign, submit to Landlord final drawings
of the sign proposed to be installed by Tenant, showing the location, proposed
appearance, dimensions, and manner of affixation to the Demised Premises.
Tenant, at its expense, shall obtain prior to the erection of any sign, such
permits as Tenant may be required to obtain from any and all public authorities
having jurisdiction with respect to the erection, installation, maintenance or
use of said sign. Landlord agrees to cooperate with Tenant in the obtaining of
any such permits. Tenant shall, at its expense, maintain and repair said sign in
compliance with all applicable laws and requirements of public authorities. At
the expiration or earlier termination of this Lease, or in the event that any
governmental authority having jurisdiction shall revoke any permits required to
maintain the sign, Landlord may require Tenant to remove, at Tenant’s expense,
any sign installed pursuant to this Lease, and to restore any affected areas of
the Demised Premises to their preexisting condition as nearly as may be
practicable.
Paragraph 38:    Attorneys’ Fees.
If either party institutes an action or proceeding against the other party
relating to the provisions of this Lease, then the non-prevailing party in such
action or proceeding shall reimburse the prevailing party for its actual
attorneys’ fees, and all fees, costs and expenses incurred on any appeal or in
collection of any judgment.
Paragraph 39:    Definitions.
The following terms have been defined in the locations set forth below:
(a)    “Architect” has the meaning set forth in Subparagraph 11.A.
(b)    “Builder’s Risk Insurance Policy” has the meaning set forth in Paragraph
10.
(c)    “Challenge Valuation” has the meaning set forth in Paragraph 1.
(d)    “Closing Date” has the meaning set forth in Paragraph 1.
(e)    “Commencement Date” has the meaning set forth in Paragraph 1.


28



--------------------------------------------------------------------------------





(f)    “Default Rate” has the meaning set forth in Subparagraph 2.B.
(g)    “Demised Premises” has the meaning set forth in the Recitals.
(h)    “Environmental Law” means all applicable present and future laws,
statutes, regulations, ordinances, rules, codes, judgments, orders or other
similar enactments of any governmental authority or agency regulating or
relating to health, safety, or environmental conditions on, under, or about the
Demised Premises or the environment, including without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act, the
Resource Conservation and Recovery Act, and all state and local counterparts
thereto, and any regulations or policies promulgated or issued thereunder.
(i)    “Events of Default” has the meaning set forth in Subparagraph 17.A.
(j)    “Excepted Item” has the meaning set forth in Paragraph 9.
(k)    “Expiration Date” has the meaning set forth in Paragraph 1.
(l)    “Fee Mortgage” has the meaning set forth in Subparagraph 4.B.
(m)    “Fee Mortgagee” has the meaning set forth in Subparagraph 4.B.
(n)    “Flood Hazard Area” has the meaning set forth in Subparagraph 10.D.
(o)    “Fixed Rent” has the meaning set forth in Subparagraph 2.A.
(p)    “Governmental Authority” has the meaning set forth in Subparagraph 11.D.
(q)    “Gross Purchase Price” has the meaning set forth in Paragraph 1.
(r)    “Guaranty” has the meaning set forth in Subparagraph 17.A.(6).
(s)    “Hazardous Substances” has the meaning set forth in Paragraph 9.
(t)    “Improvements” has the meaning set forth in the Recitals.
(u)    “Independent Valuation” has the meaning set forth in Paragraph 1.
(v)    “Land” has the meaning set forth in the Recitals.
(w)    “Landlord” has the meaning set forth in the initial paragraph of this
Lease as further defined in Paragraph 24 and Paragraph 31.
(x)    “Lease” has the meaning set forth in the initial paragraph of this Lease.
(y)    “Leasehold Mortgage” has the meaning set forth in Subparagraph 16.C.
(z)    “Memorandum of Lease” has the meaning set forth in Paragraph 26.
(aa)    “Nondisturbance Agreement” has the meaning set forth in Subparagraph
20.E.
(bb)    “Personalty” has the meaning set forth in the Recitals.


29



--------------------------------------------------------------------------------





(cc)    “Prime Rate” has the meaning set forth in Subparagraph 2.B.
(dd)    “Purchase Price Differential” has the meaning set forth in Paragraph 1.
(ee)     “Repair” has the meaning set forth in Subparagraph 11.A.
(ff)    “Sale Agreement” has the meaning set forth in Paragraph 1.
(gg)    “Specialty Items” has the meaning set forth in Subparagraph 6.C.
(hh)    “Sublease” has the meaning set forth in Subparagraph 20.F.
(ii)    “Sublessee” has the meaning set forth in Subparagraph 20.F.
(jj)    “Taxes” has the meaning set forth in Subparagraph 4.A.
(kk)    “Tenant” has the meaning set forth in the initial paragraph of this
Lease.
(ll)    “Tenant Improvements” has the meaning set forth in Subparagraph 6.A.
(mm)    “Term” has the meaning set forth in Paragraph 1.
(nn)    “Termination of Memorandum of Lease” has the meaning set forth in
Paragraph 26.
(oo)    “Third Party Buyer” has the meaning set forth in Paragraph 1.
(pp)    “True Fair Market Value” has the meaning set forth in Paragraph 1.
[Signatures on following page]




30



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.
LANDLORD:
BC EXCHANGE [l] DST,
a Delaware statutory trust
By: BC Exchange [l] Manager LLC,
a Delaware limited liability company,
its manager and signatory trustee
By: BC Exchange Manager LLC,
a Delaware limited liability company,
its sole member
By: Black Creek Diversified Property Operating Partnership LP, a Delaware
limited partnership, its sole member
By: Black Creek Diversified Property Fund Inc.,
a Maryland corporation, its general partner


By:     
Name: Lainie P. Minnick
Title: Chief Financial Officer







--------------------------------------------------------------------------------





TENANT:
BC EXCHANGE [l] MASTER TENANT LLC, a Delaware limited liability company
By: BC Exchange Master Tenant LLC,
a Delaware limited liability company, its sole member
By: DCTRT Real Estate Holdco LLC,
a Delaware limited liability company, its sole member
By: Black Creek Diversified Property Operating Partnership LP, a Delaware
limited partnership, its sole member
By: Black Creek Diversified Property Fund Inc., a Maryland corporation, its
general partner


By:     
Name: Lainie P. Minnick
Title: Chief Financial Officer







